Exhibit 10.8

 

[img1.jpg]


 

 

March 13, 2008

 

Charlie Daniel

 

Dear Charlie:

 

The 2008 bonus plan reflects the goals for our company this coming year. Your
bonus is based on Adjusted EBITDA (Earnings Before Income Tax Depreciation
Amortization).

 

15%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $  7,300,000

22.5%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $  8,300,000

30%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $  9,300,000

37.5%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $10,400,000

50%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $11,500,000

62.5%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $12,500,000

75%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $13,500,000

87.5%

of your cumulative salary if the company achieves Adjusted EBITDA
of  $14,500,000

 

In addition, you will earn 12.5% of your cumulative salary if, in the opinion of
the Compensation Committee, you meet the goals outlined in the document provided
to you separately.

 

A quarterly update will be sent in conjunction with our earnings announcement to
update you on the performance of the company versus the bonus plan.

 

The 2008 bonus period covers the fiscal months of February 2008 through January
2009. You must be an active employee of Bakers Footwear Group at the time the
bonus is paid to be eligible to receive your bonus.

 

We are excited about the challenges and prospects in the coming year. We hope it
is a good year for all of our shareholders and us.

 

 

Sincerely,

 

 

/s/ Peter Edison

 

 

Peter Edison

 

ss

 

2815 Scott Avenue • Saint Louis, Missouri 63103 • (314) 621-0699 • Fax (314)
621-0708

 

 